ON WRIT OP CERTIORARI
PER CURIAM.
Granted. The judgment of the court of appeal affirming the orders of the trial court concerning visitation is vacated and set aside. The trial court judgments of May 17, 1985, and July 1, 1985, appear to fix visitations which are too frequent. In addition, it is inappropriate to require the mother to transport the child from New Orleans to Baton Rouge for the father’s visitation.
Accordingly, the matter is remanded to the trial court for reconsideration under current circumstances.
CALOGERO and LEMMON, JJ., dissent from the Court’s order.